Title: From George Washington to Goose Van Schaick, 6 September 1782
From: Washington, George
To: Van Schaick, Goose


                  Sir
                     
                     Head Quarters 6th Septemr 1782
                  
                  So much time hath elapsed since I saw you at Albany, that I should suppose you have, ’ere this, made yourself acquainted with the determination of Congress respecting your sollicited promotion.  Whether you have or not, I can no longer look upon myself at liberty to suffer you to remain from your Regiment, under your former plea, and am therefore obliged to call upon you to join without delay.  I am Sir yr most obt Servt.
                  
               